department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc fip b5 plr-129253-07 date date internal_revenue_service number release date index number -------------------------- ---------------------------------------------------- ----------------------------------------- --------------------------------- ----------------------------------------- legend county state board facility bonds --------------------------------- --------- ---------------------------------------------------------- -------------------------------------------------------------- ---------------------------------------------------------------------------------------- ---------------- ----- -------- ---- ---- ---- ---- ---- ---------------------------------------------- ---------------------------------------------------- ---- ---- a b c d e f g state statute a state statute b h i dear ------------------ this responds to your request for a ruling that the contract described below for management of a bond-financed facility will not result in private_business_use under sec_141 of the internal_revenue_code plr-129253-07 facts and representations you make the following representations the county is a governmental_unit in state the county is located in the southeast part of state and encompasses an area of approximately a square miles the county is governed by the board the county owns and operates facilities and equipment used in solid_waste collection and disposal and waste recycling for the residents and businesses located in its service district the county owns a solid-waste disposal facility consisting of b acres including a c-acre landfill a d-acre waste compost site an e-acre construction and demolition debris recycling facility and various other storage and collection facilities the facility the facility was financed with the proceeds of the bonds the county intends to enter into a management_contract the contract to operate portions of the facility with a nongovernmental person the manager the county represents that under the terms of the contract the county will maintain significant controls over and responsibility for the operation of the facility all solid_waste delivered to the facility will be weighed at a scale house operated by the county before entering the facility the county will impose and collect a tipping fee for each ton of commercial refuse delivered the county will set annual assessments for residential solid_waste collection and disposal as well as the tipping fees for commercial waste without any input from the manager the manager will be required to process solid_waste delivered to the facility according to environmental and other standards provided in the contract there will be approximately eleven county employees located at the facility two of which will be full-time inspectors who monitor the performance of the manager in addition an employee of the county will have the authority to disapprove or to reject work that is defective waive certain notice provisions under the contract approve all contracts over a given dollar amount and exercise rights over subcontractors that the manager can hire the county will be responsible for obtaining renewing and modifying as necessary environmental permits required for operation of the facility the county is located in an area of the state that is frequently affected by severe variations in rainfall and potentially affected by hurricanes and other major storm events the increase in rainfall and other storm-related damage associated with weather conditions results in increases to the amount and weight of waste delivered to the facility in the event of excess rain there is an increase in waste for a relatively short_period of time ie a month or two in the event of a hurricane or other major storm event the increase could potentially last for a longer period of time ie many months or even years depending on the severity of the hurricane or major storm event plr-129253-07 the county is located in an area of the country that has experienced significant growth in the last twenty years the growth however has not been constant during some years there has been significantly more construction than in other years these variations in the amount of construction in the county result in variations in the amount of waste delivered to the facility the county represents that under the terms of the contract compensation paid to the manager will consist of a stated dollar amount which compensates the manager for processing a minimum annual tonnage of waste the base fee and a variable fee based on solid_waste in excess of the minimum tonnage determined by multiplying the tons of waste delivered for each category of waste in excess of the minimum tonnage by the contract_price for each category of waste the per-unit fee the per-unit fee will be limited to percent of the total compensation received by the manager in any annual period the cap except with respect to periods covered by an excessive rainfall exception or a force majeure exception described below the base fee will be a stated dollar amount for the first year of the contract in subsequent years the amount of the base fee will automatically adjust each year the adjustment each year will be determined by taking the total amount of solid_waste delivered to the facility during the previous twelve-month period less solid_waste in excess of the cap that is attributable to any excessive rainfall exception or force majeure exception described below that may have been in effect and multiplying it by a percentage set forth in the contract the look-back provision the percentage will be a predetermined percentage that will be specified in the contract and that will not be subject_to change during the term of the contract the contract will contain an excessive rainfall exception the excessive rainfall exception this exception will provide that in the event rainfall in any calendar month exceeds f inches per month the compensation paid to the manager for a two-month period of time that includes that month and the immediately following month will be based on the base fee plus the per-unit fee but with no cap on the per-unit fee during that period based on historic rainfall figures in the county this exception would have been utilized in four instances during the past approximately g years the contract will also contain a force majeure exception the force majeure exception this exception will provide that in the event of a declaration of emergency by the state relating to a hurricane or other major storm event pursuant to state statute a or a declaration of emergency by the county relating to a hurricane or other major storm event pursuant to state statute b each a triggering event the compensation paid under the contract would be based on the base fee plus the per-unit fee with no cap on the per-unit fee during that period the force majeure exception would continue from the triggering event to the beginning of the calendar_quarter immediately following the calendar_quarter in which the amount of waste delivered to the facility is less than plr-129253-07 of the projected waste for that quarter the projected waste for that quarter is the amount of waste that is reasonably expected to be delivered to the facility for that quarter based on the assumption that the average increases or decreases in waste delivered to the facility excluding for this purpose waste delivered during a period when either an excessive rainfall exception or a force majeure exception is in effect for the immediately preceding h quarters continues during the period of the force majeure exception other than per-unit compensation in excess of the cap attributable to the excessive rainfall exception and the force majeure exception the per-unit compensation paid under the contract will be limited to the cap during any particular annual period the county represents that any compensation paid to the manager will be the result of arms-length negotiations and the compensation will be reasonable for the solid_waste disposal services rendered to the county the county represents that no portion of the compensation paid to the manager for services rendered under the contract will be based in whole or in part on a share of net profits from the operation of the facility the contract will have a term that does not exceed ten years the manager will not have a legally enforceable right to renew the contract beyond the initial term the county represents that the facility has a reasonably expected useful_life of at least i years the county represents that the manager will not have any role or relationship with the county that in effect substantially limits the county’s ability to exercise its rights under the contract the county also represents that none of the voting power of the board in the aggregate will be vested in the manager and its directors officers shareholders and employees also there will be no overlapping board members of the county and the manager the county represents that the county and the manager will not be related parties as defined in sec_1_150-1 of the income_tax regulations law under sec_103 gross_income does not include interest on any state_or_local_bond sec_103 provides however that sec_103 shall not apply to any private_activity_bond which is not a qualified_bond within the meaning of sec_141 sec_141 provides that the term private_activity_bond means any bond issued as part of an issue which meets the private_business_use_test of sec_141 and the private_security_or_payment_test of sec_141 or meets the private_loan_financing_test of sec_141 sec_141 provides in general that an issue meets the private_business_use_test if more than percent of the proceeds of the issue are to be used for any private_business_use sec_141 provides that the term private_business_use for purposes of plr-129253-07 sec_141 means use directly or indirectly in a trade_or_business carried on by any person other than a governmental_unit for this purpose any activity carried on by a person other than a natural_person is treated as a trade_or_business sec_1_141-3 provides that the private_business_use_test relates to the use of the proceeds of an issue the percent private_business_use_test of sec_141 is met if more than percent of the proceeds of an issue is used in a trade_or_business of a nongovernmental person for this purpose the use of financed property is treated as the direct use of proceeds any activity carried on by a person other than a natural_person is treated as a trade_or_business sec_1_141-3 provides that both actual and beneficial use by a nongovernmental person may be treated as private_business_use in most cases the private_business_use_test is met only if a nongovernmental person has special legal entitlements to use the financed property under an arrangement with the issuer in general a nongovernmental person is treated as a private business user of proceeds and financed property as a result of ownership actual or beneficial use of property pursuant to a lease or a management or incentive payment contract or certain other arrangements such as a take or pay or other output-type contract sec_1_141-3 provides that except as provided in d a management_contract with respect to financed property may result in private_business_use of that property based on all of the facts and circumstances a management_contract generally results in private_business_use of that property if the contract provides for compensation_for services rendered with compensation based in whole or in part on a share of net profits from the operation of the facility sec_1_141-3 defines a management_contract as a management service or incentive payment contract between a governmental person and a service provider under which the service provider provides services involving all a portion of or any function of a facility revproc_97_13 1997_1_cb_632 as modified by revproc_2001_39 2001_2_cb_38 rev_proc sets forth conditions under which a management_contract does not result in private_business_use under sec_141 under dollar_figure of revproc_97_13 if the requirements of sec_5 are satisfied the management_contract does not itself result in private_business_use under sec_5 the management_contract must provide for reasonable_compensation for services rendered with no compensation based in whole or in part on a share of net profits from the operation of the facility reimbursement of the service provider for actual and direct expenses paid_by the service provider to unrelated parties is not by itself treated as compensation under sec_5 c for purposes of sec_1_141-3 and revproc_97_13 compensation based on a per-unit fee is generally not considered to be based on a plr-129253-07 share of net profits section dollar_figure of revproc_97_13 sets forth six permissible arrangements that satisfy the requirements of sec_5 under sec_5 a permissible arrangement is provided for percent periodic fixed fee arrangements under this arrangement at least percent of the compensation_for services for each annual period during the term of the contract must be based on a periodic fixed fee the term of the contract including all renewal options must not exceed the lesser_of percent of the reasonably expected useful_life of the financed property and years for purposes of sec_5 a fee does not fail to qualify as a periodic fixed fee as a result of a one-time incentive award during the term of the contract under which compensation automatically increases when a gross revenue or expense target but not both is reached if that award is equal to a single stated dollar amount section dollar_figure of revproc_97_13 defines a periodic fixed fee as a stated dollar amount for services rendered for a specified period of time for example a stated dollar amount per month is a periodic fixed fee the stated dollar amount may automatically increase according to a specified objective external standard that is not linked to the output or efficiency of a facility for example the consumer_price_index and similar external indices that track increases in prices in an area or increases in revenues or costs in an industry are objective external standards capitation fees and per-unit fees are not periodic fixed fees section dollar_figure of revproc_97_13 defines a per-unit fee as a fee based on a unit of service provided specified in the contract or otherwise specifically determined by an independent third party such as the administrator of the medicare program or the qualified user for example a stated dollar amount for each specified medical procedure performed car parked or passenger mile is a per-unit fee a fee that is a stated dollar amount specified in the contract does not fail to be a per-unit fee as a result of a provision under which the fee may automatically increase according to a specified objective external standard that is not linked to the output or efficiency of a facility for example the consumer_price_index and similar external indices that track increases in prices in an area or increases in revenues or costs in an industry are objective external standards section dollar_figure of revproc_97_13 provides that a renewal option means a provision under which the service provider has a legally enforceable right to renew the contract thus for example a provision under which a contract is automatically renewed for one year periods absent cancellation by either party is not a renewal option even if it is expected to be renewed sec_5 of revproc_97_13 provides in general that a service provider must not have any role or relationship with the qualified user that substantially limits the qualified plr-129253-07 user’s ability to exercise its rights including cancellation rights based on all the facts and circumstances under sec_5 the qualified user’s rights are not substantially limited if the following requirements are satisfied not more than percent of the voting power of the governing body of the qualified user in the aggregate is vested in the service provider and its directors officers shareholders and employees overlapping board members do not include the chief executive officers of the service provider or its governing body or the qualified user or its governing body and the qualified user and the service provider under the contract are not related parties as defined in sec_1_150-1 analysis although the contract meets the requirements of dollar_figure and dollar_figure of revproc_97_13 the manager’s compensation under the contract does not meet the requirements of dollar_figure for the reasons stated below therefore whether the contract results in private_business_use of the facility under sec_141 and sec_1_141-3 depends on all of the facts and circumstances in determining whether the facts and circumstances indicate private_business_use the factors set forth in revproc_97_13 are useful reference points in the case of the contract the base fee the excessive rainfall exception and the force majeure exception must be examined to determine if they result in private_business_use of the facility a permissible fee arrangement for purposes of a ten-year contract under sec_5 requires that at least percent of the manager’s compensation during any annual period be a periodic fixed fee in the case of the contract the base fee is not fixed for the duration of the contract but rather will automatically adjust each year after the first year based on a pre-determined percentage while this compensation arrangement does not meet the requirements of sec_5 of revproc_97_13 we nevertheless conclude based on the facts and circumstances of this case that the base fee does not result in private_business_use of the facility for purposes of sec_141 the adjustments to the base fee pursuant to the look-back provision will be based on increases or decreases in the flow of solid_waste into the facility while this is not an external standard within the meaning of dollar_figure of revproc_97_13 it is a factor that is beyond the control of the manager and is not linked to the output or efficiency of the facility the adjustment is also not based on a share of net profits of the facility once the adjustment has been made the base fee to be paid to the manager for a particular annual period will be a fixed amount for that period moreover other than during periods when the excessive rainfall exception or the force majeure exception apply the base fee as adjusted will be at least percent of the compensation paid to the manager for each annual period during the term of the contract which is consistent with the requirements of sec_5 of revproc_97_13 in addition to the base fee the manager will be paid a per-unit fee but the per-unit fee plr-129253-07 will not be limited to the percent cap during periods when the excessive rainfall exception or the force majeure exception apply as a result the compensation during an annual period in which either exception applies may result in per-unit fees in excess of the cap while this compensation arrangement does not meet the requirements of sec_5 of revproc_97_13 we nevertheless conclude based on the facts and circumstances of this case that the payments under the contract do not result in private_business_use of the facility for purposes of sec_141 the per-unit fees paid pursuant to the excessive rainfall exception and the force majeure exception represent payment for processing additional tons of solid_waste generated as a result of events that are beyond the control of either the manager or the county the per-unit fees paid under these exceptions are not based on a share of net profits of the facility moreover in annual periods when neither the excessive rainfall exception nor the force majeure exception apply the per-unit fees paid under the contract will not exceed the percent cap in any annual period under the contract which is consistent with the requirements of sec_5 of revproc_97_13 finally neither the length of the contract nor any relationship between the manager and the county will cause there to be private_business_use of the facility the term of the contract will not exceed the ten-year term allowable under sec_5 of revproc_97_13 and the manager will have no role or relationship with the county that will substantially limit the county’s ability to exercise its rights under the contract conclusion although the contract does not satisfy the requirements of sec_5 of revproc_97_13 we nevertheless conclude based on the facts and circumstances of this case that the contract does not result in private_business_use under sec_141 or sec_1_141-3 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in addition no opinion is expressed regarding terms of the contract that are not specifically discussed herein or changes to the terms of the contract that are specifically discussed herein this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-129253-07 the rulings contained in this letter are based upon information and representations submitted by the county and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely associate chief_counsel financial institutions products by________________________ timothy l jones senior counsel branch
